Title: To George Washington from Richard Dobbs Spaight, 6 January 1794
From: Spaight, Richard Dobbs
To: Washington, George


          
            Sir
            No. Carolina Fayetteville 6th Jan: 1794
          
          I do myself the honor to enclose to you a copy of the proceedings of the General
            Assembly respecting our frontiers, in conformity to the request
            of the legislature expressed in those proceedings I have given orders to Col: D. Vance
            of Buncomb county to call into service the Scouts or patroles agreable to the
            instructions contained in the Secretary of Wars letter of the 19th Decem: 1792.
          I have likewise given the necessary orders for having the militia of the districts of
            Salisbury and Morgan, divided into four classes, with orders to the first class to hold
            themselves in readiness to act whenever occasion may require at the same time I have
            directed the officers to act on the defensive only.
          The Indians have committed depredations on the property of the Citize⟨ns⟩ of this State
            by stealing their horses, but they have not as yet killed any person within our limits.
            By accts lately received from thence it appears that they have killed three persons just
            without the line of this state. I have the honor to be
            &c.
          
            R.D. Spaight
          
        